Original,
Llamado hoy para vista el presente recurso comparecieron las par-os por sus abogados quienes informaron ampliamente, y habiendo piedado convencido el Tribunal de la improcedencia del recurso muerda anular, como por la presente anula, el auto expedido, de-fiendo devolverse a la corte sentenciadora el récord elevado.
El Juez Asociado Sr. De Jesús no intervino.
Núms. 1491, 1492, 1493, 1494, 1496, 1497, 1500, 1503, 1504, 1508, L509, 1511, 1512, 1514, 1515, 1519, 1520, 1522, 1523. Rabeas Corpus:
Núm. 418.

Injv.ncUons:

Núm. 26.

mandamus:

Núms. 387, 388, 389, 391.
Repursos de Revisión:
Núms. 251, 252, 255, 260, 261, 267.
*948RECONSIDERACIONES CONCEDIDAS O DENEGADAS POR EL TRIBUNAL DURANT® EL PERÍODO QUE COMPRENDE ESTE TOMO fl